ICJ_039_ArbitralAwardKingOfSpain_HND_NIC_1960-11-18_JUD_01_ME_01_FR.txt. SENTENCE ARBITRALE DU 23 KI 1906 (ARRÊT 18 XI 60) 217

le point de départ de la ligne frontière, qui est le confluent du
Poteca ou Bodega avec le Guineo ou Namasli, et le portillo de
Teotecacinte, point jusqu'où la Commission mixte avait tracé la
frontière en partant de son extrémité occidentale. L'examen de la
sentence montre qu'il n’existe en réalité aucune lacune dans le
tracé de la frontière entre le confluent du Poteca ou Bodega et
du Guineo ou Namasli, d’une part, et le portillo de Teotecacinte,
d’autre part.

Eu égard au clair énoncé du dispositif de la sentence et aux
considérants qui le justifient, la Cour n’estime pas que la sentence
ne soit pas susceptible d’exécution en raison de lacunes, contra-
dictions ou obscurités.

Par ces motifs,

La Cour,

par quatorze voix contre une,

dit que la sentence arbitrale rendue par le roi d’Espagne le
23 décembre 1906 est valable et obligatoire et que le Nicaragua
est tenu de l’exécuter.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le dix-huit novembre mil neuf cent
soixante, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis respectivement au
Gouvernement de la République du Honduras et au Gouverne-
ment de la République du Nicaragua.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier,
(Signé) GARNIER-COIGNET.

M. MORENO QUINTANA, juge, fait la déclaration suivante:

Bien que je sois d'accord avec la presque-unanimité de mes col-
légues sur la décision prise dans cette affaire, je considère qu'elle
aurait dû y arriver par une autre méthode procédurale. Représen-
tant comme je le suis à cette Cour d’un système juridique hispano-
américain et face à un différend qui sépare deux Etats hispano-
américains, je crois que les questions de droit qui les intéressent
d’une manière particulière auraient dû être abordées en premier lieu.
Je fais surtout référence à celle qui, prévue dans l’article Il, para-
graphe 3, du traité Gamez-Bonilla, a trait à l'application par l’ar-

29
SENTENCE ARBITRALE DU 23 XII 1906 (ARRÊT 18 XI 60) 218

bitre du principe de l’uéi possidetis juris qui régit depuis plus d’un
siècle la situation territoriale des États hispano-américains. Ce
principe exigeait par son importance une attention préférante de la
Cour puisque le Nicaragua fondait un grief capital de nullité de la
sentence du roi d'Espagne sur son inobservance par l'arbitre.

D'autre part, l'affaire dérive essentiellement de la validité ou
de l’invalidité d’un acte juridique international. L'arrêt aurait eu
par conséquent avantage à établir la régularité intrinsèque de la
sentence, après avoir analysé sa régularité extrinsèque, au lieu —
comme le fait l'arrêt — de faire reposer d’avance la solution de
l'affaire sur l’acquiescement donné à la sentence par les Parties.
Cette dernière situation n’a, dans le cas d’espèce, dans lequel une
des Parties soutient la nullité de ladite sentence, qu’une valeur sub-
sidiaire. Elle fournit un argument procédural tiré d’une situation
de fait, mais ne donne pas une raison juridique suffisante pour fon-
der l'arrêt.

En plus, les caractéristiques du cas ne mettent pas en cause la
bonne foi de la Partie perdante. Le Nicaragua put avoir, à travers
un demi-siècle d’inexécution de la sentence sans que cette situation
fût portée par le Honduras devant une juridiction internationale,
des motifs, bien que non fondés, pour croire à la nullité dudit acte
juridique. Plusieurs tentatives du Nicaragua pour obtenir une déci-
sion arbitrale dans ce sens restèrent sans succès. Rien n’empéchait
la Cour de le constater ainsi. Honneur était dû à l’État qui, avec
la même Partie gagnante, et avec le Costa Rica, le Guatemala et
le Salvador, donnèrent un si bel exemple de dévouement à la cause
du droit en constituant en 1907 la Cour centro-américaine de
Justice, premier cas au monde d’un tribunal judiciaire interna-
tional. La fonction technique de la Cour n’est pas incompatible
avec celle de rendre dans ses arrêts la paix aux esprits, surtout
quand il s’agit d'Etats souverains. Pax est justitia.

Sir Percy SPENDER, juge, joint à l'arrêt l'exposé de son opinion
individuelle.

M. Urrutia HoLGuix, juge ad hoc, joint à l’arrêt l’exposé de
son opinion dissidente.
(Paraphé) H.k.
(Paraphé) G.-C.
